Exhibit 10.13

 

Posting Version 10/13/16

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is made and entered into as of October 20, 2016, by and among
ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation (the “Company”), ALTRA
INDUSTRIAL MOTION NETHERLANDS B.V., a private company with limited liability,
incorporated and existing under the laws of the Netherlands  (“Altra B.V.”) any
other Designated Borrower as of the date hereof (together with the Company,
collectively, the “Borrowers”), the Subsidiary Guarantors as of the date hereof,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Joint Lead Arranger and
Joint Bookrunner, WELLS FARGO BANK, N.A., as Joint Lead Arranger and Joint
Bookrunner, KEYBANK NATIONAL ASSOCIATION, as Joint Lead Arranger and Joint
Bookrunner, certain lender parties signatory hereto (each, an “Increase Lender”
and collectively the “Increase Lenders”), and certain Lenders constituting
Required Lenders as of the date hereof.

 

RECITALS

 

WHEREAS, the Borrowers are party to that certain Second Amended and Restated
Credit Agreement, dated as of October 22, 2015 (as the same may be amended and
in effect from time to time, the “Credit Agreement”), among the Borrowers, the
Lenders from time to time party thereto and the Administrative Agent;

WHEREAS, the Company and/or its designated Subsidiary or Subsidiaries intends to
acquire “Samoa” from “Grenada” (the “Project Fiji Acquisition”), as further
described in the Joinder to Non-Disclosure Agreement dated September 9, 2016
signed by the Administrative Agent, pursuant to that certain Initial Agreement,
with Grenada and other applicable parties, to be dated on or about October 20,
2016 (together with the acquisition agreement to be entered into after the date
hereof in connection with the Initial Agreement and all exhibits, schedules and
disclosure letters thereto, the “Acquisition Agreement”);

WHEREAS, Section 2.21 of the Credit Agreement provides that the Company may
request, upon notice to the Administrative Agent and satisfaction of the
conditions set forth in Section 2.21(b) of the Credit Agreement, that the
Revolving Commitments made under the Credit Agreement be increased by an
aggregate amount of up to $75,000,000;

WHEREAS, the Company has requested that (ii) the Revolving Commitments made
under the Credit Agreement be increased by an aggregate amount equal to
$75,000,000 (the “Revolver Increase”), so that after giving effect to the
Increase, the aggregate Revolving Commitments equal $425,000,000, and (ii) after
giving effect to the Revolver Increase, the amount of such increase does not
reduce the amount of further, future increases of future Revolving Commitments
and Incremental Term Loans authorized under Section 2.21(a) of the Credit
Agreement and Increments below $150,000,000;

 

--------------------------------------------------------------------------------

 

WHEREAS, each Increase Lender has agreed to make available that portion of the
Revolver Increase in the amounts set forth beside such Increase Lender’s name on
Annex 1 attached hereto;

WHEREAS, an updated Schedule 2.01, after giving effect to the Revolver Increase,
is attached hereto as Annex 2;

WHEREAS, the Borrowers have requested that certain Lenders constituting Required
Lenders agree, and certain Lenders constituting Required Lenders under the terms
of the Credit Agreement have agreed, on the terms and subject to the conditions
set forth herein, to make certain amendments to the Credit Agreement; and

WHEREAS, the Administrative Agent is willing to give effect to the Revolver
Increase and make certain amendments to the Credit Agreements provided that the
Borrowers, the Administrative Agent, the Lenders constituting Required Lenders
and the Increase Lenders enter into this First Amendment;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.Definitions; Loan Document.  Capitalized terms used in this First Amendment
without definition shall have the meaning assigned to such terms in the Credit
Agreement.  This First Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

2.Funding of Revolver Increase.  Pursuant to Section 2.21 of the Credit
Agreement, each Increase Lender hereby agrees to fund, and make one or more
Revolving Loans in immediately available funds as the Administrative Agent shall
determine, to the Borrowers in one or more Agreed Currencies on or after the
Increase Effective Date (as defined below), in each case in an aggregate
principal amount equal to that portion of the Revolver Increase set forth beside
such Increase Lender’s name on Annex 1 attached hereto , with each Lender
(including each Increase Lender) having the resulting Revolving Commitment,
Applicable Percentage set forth on the new Schedule 2.01 attached hereto as
Annex 2 and portion (including each Increase Lender) of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans.  Each Increase Lender will enter into (i) an
Increasing Lender Supplement in substantially the form attached to the Credit
Agreement as Exhibit D in connection with the Revolver Increase (each an
“Increasing Lender Agreement”) or (ii) an Augmenting Lender Supplement in
substantially the form attached to the Credit Agreement as Exhibit E in
connection with the Revolver Increase (each an “Augmenting Lender
Agreement”).  After giving effect to the Revolver Increase, the amount of the
Revolver Increase does not reduce the amount of further, future increases of the
Revolving Commitment and Term Loans authorized under Section 2.21(a) of the
Credit Agreement below $150,000,000.

2

 

--------------------------------------------------------------------------------

 

3.Amendments to Section 1.01 (Defined Terms) of the Credit Agreement.  Section
1.01 of the Credit Agreement is hereby amended as follows:

a.New Definitions.  Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions in alphabetical order:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

““Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time.”

““Consolidated Senior Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Senior Funded Debt as of such to (b)
Consolidated EBITDA for the Reference Period ended on such date.”

““Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Funded Debt as of such date to (b)
Consolidated EBITDA for the Reference Period ended on such date.”

““EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.”

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.”

““EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

3

 

--------------------------------------------------------------------------------

 

b.Amendments to Definitions.  Section 1.01 of the Credit Agreement is hereby
amended by:

i.Deleting the definitions of “Consolidated Senior Net Leverage Ratio” and
“Consolidated Total Net Leverage Ratio”.

ii.Replacing every use of the defined term “Consolidated Senior Net Leverage
Ratio” with the term “Consolidated Senior Leverage Ratio”, and by replacing
every use of the defined term “Consolidated Total Net Leverage Ratio” with the
term “Consolidated Total Leverage Ratio”.  Each Loan Document and Exhibit using
such defined terms shall also be deemed amended accordingly.  

iii.Amending subclause (d) of the definition of “Defaulting Lender” by replacing
the words “Bankruptcy Event” with the following:  “(A) Bankruptcy Event or (B) a
Bail-In Action”.

iv.Amending and restating the definition of “Multicurrency Sublimit” in its
entirety to read as follows:

““Multicurrency Sublimit” means $250,000,000.”

4.Amendment to Section 2.05 (Swingline Loans) of the Credit Agreement.  Section
2.05 of the Credit Agreement is hereby amended by adding new subclauses (d) and
(e) thereof to read as follows:

“(d)Any Swingline Lender may be replaced at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a).  From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e)Subject to the prior appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrowers and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.”

4

 

--------------------------------------------------------------------------------

 

5.Amendment to Section 2.06 (Letters of Credit) of the Credit
Agreement.  Section 2.06(i) of the Credit Agreement is hereby amended by adding
the following sentence at the end thereof:  “Subject to the prior appointment
and acceptance of a successor Issuing Bank, any Issuing Bank may resign as an
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrowers and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with this Section 2.06(i).”

6.Amendment to add new Section 3.20 (EEA Financial Institutions) of the Credit
Agreement.  The Credit Agreement is hereby amended by adding a new Section 3.20
to read as follows:

“SECTION 3.20.   EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.”

7.Amendment to Section 6.04 (Investments, Loans, Advances, Guarantees and
Acquisitions) of the Credit Agreement.  Section 6.04(k) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“(k)Acquisition of any Subsidiary by the Company or any Subsidiary permitted
under Section 6.03, and any Permitted Acquisitions, and any Investments made by
any Loan Party in or to any Subsidiaries in support or furtherance of Permitted
Acquisitions;”

8.Amendments to Section 6.09 (Financial Covenants) of the Credit
Agreement.  Section 6.09 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“SECTION 6.09.  Financial Covenants.

(a)Consolidated Senior Leverage Ratio.  The Company will not permit the
Consolidated Senior Leverage Ratio as of the last day of any Reference Period to
be greater than 3.50:1.00.

(b)Consolidated Total Leverage Ratio.  The Company will not permit the
Consolidated Total Leverage Ratio as of the last day of any Reference Period to
be greater than 4.25:1.00.

(c)Consolidated Interest Coverage.  The Company will not permit the Consolidated
Interest Coverage Ratio as of the last day of any Reference Period to be less
than 3:50:1.00.”

9.Amendment to Article VIII (The Administrative Agent) of the Credit
Agreement.  Article VIII of the Credit Agreement is hereby amended by adding a
new paragraph at the end of Article VIII to read as follows:

“The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the

5

 

--------------------------------------------------------------------------------

 

Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for  the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties  pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding

6

 

--------------------------------------------------------------------------------

 

the Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.”

10.Amendment to add new Section 9.20 (Acknowledgement and Consent to Bail-In of
EEA Financial Institutions) of the Credit Agreement.  The Credit Agreement is
hereby amended by adding a new Section 9.20 to read as follows:

“SECTION 9.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

11.Amendment of Schedule 2.01.   Schedule 2.01 to the Credit Agreement is hereby
amended and restated to reflect the Lenders’ adjusted commitments and the
increase in the Revolving Commitments, to read as set forth on Annex 2 attached
hereto, after giving effect to the Revolver Increase and to certain
reallocations of Revolving Commitments being made in connection with this First
Amendment.

7

 

--------------------------------------------------------------------------------

 

12.Approval of Project Fiji Transaction and related Investments.  The Project
Fiji Acquisition is hereby approved as a Permitted Acquisition, and shall be
deemed to be a Permitted Acquisition for all purposes of and under the Credit
Agreement (as amended by this First Amendment), and the related Investments made
in support of the Project Fiji Acquisition shall be deemed permitted under
Section 6.04(k) of the Credit Agreement (as amended by this First Amendment).

13.No Waiver.  Nothing contained in this First Amendment shall be deemed to
(i) constitute a waiver of any Default or Event of Default that may heretofore
or hereafter occur or have occurred and be continuing or to otherwise modify any
provision of the Credit Agreement or any other Loan Document (except as a result
of the amendments expressly set forth above in Paragraphs 3 through 11 of this
First Amendment), or (ii) give rise to any defenses or counterclaims to the
Administrative Agent’s or any of the Lenders’ right to compel payment of the
Obligations when due or to otherwise enforce their respective rights and
remedies under the Credit Agreement and the other Loan Documents.

14.Conditions to Effectiveness.  This First Amendment and all of the terms and
provisions hereof shall be deemed to be effective as of the date on which each
of the following conditions is satisfied (the “Increase Effective Date”), but in
no event later than March 31, 2017 (the “Increase Availability Period”), subject
to the execution and delivery of the following documents or other items, each in
form and substance satisfactory to the Administrative Agent:

a.The Administrative Agent (or its counsel) shall have received from each party
to the First Amendment either (i) a counterpart of the First Amendment signed on
behalf of such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or any other electronic
transmission of a signed signature page of the First Amendment) that such Person
has signed a counterpart of the First Amendment.

b.The Administrative Agent (or its counsel) shall have received one or more
promissory notes issued in favor of each of the Increase Lenders reflecting
their respective Revolving Commitments (the “New Notes”).

c.The Administrative Agent (or its counsel) shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization (which, for the Altra BV, shall include its
deed of incorporation and latest articles of association), existence and good
standing of each Loan Party, the authorization of the transactions and any other
legal matters relating to the Loan Parties, the Loan Documents and the
transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.  Notwithstanding the foregoing, with respect to each Loan Party
that is a party to the Existing Credit Agreement, if such Loan Party has not
amended, restated or otherwise modified its certificate of incorporation (or
equivalent charter document) since the certified copy thereof that was provided
in connection with the closing of the Existing Credit Agreement, then such Loan
Party may provide a certification to that effect in lieu of obtaining new
certified copy from the secretary of state (or equivalent office) of its
jurisdiction of organization.

8

 

--------------------------------------------------------------------------------

 

d.The Administrative Agent (or its counsel) shall have received an Augmenting
Lender Agreement or Increasing Lender Agreement, as applicable, executed and
delivered by each Increase Lender and the Company.

e.The Administrative Agent (or its counsel) shall have received a certificate,
dated the Increase Effective Date and signed by a Financial Officer of the
Company, certifying the following on and as of the Increase Effective Date (both
before and immediately after giving effect to the Revolver Increase):  (i) the
conditions set forth in Sections 2.21(b), 4.02(a) and 4.02(b) of the Credit
Agreement are satisfied, (ii) the Company and the Subsidiaries, on a
consolidated basis, are and will be Solvent, (iii) the Company is and will be in
pro forma compliance with each financial covenant set forth in Section 6.09 of
the Credit Agreement, as amended by this First Amendment (as demonstrated by
supporting calculations and corresponding pro forma financial statements, in
each case in form and substance satisfactory to the Administrative Agent, to be
provided to the Increase Lenders and other Lenders), calculated in accordance
with the requirements of Section 2.21 of the Credit Agreement (as amended by
this First Amendment) and the requirements for Permitted Acquisitions, (iv)
since December 31, 2015, there has been no event, development or circumstance
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (v) after giving effect to the transactions to occur
on such date, neither the Company nor its Subsidiaries shall have any material
indebtedness other than the indebtedness permitted by the Credit Agreement.

f.The Administrative Agent (or its counsel) shall have received the favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Increase Effective Date) of Holland and Knight, as counsel for the Loan
Parties, covering such matters relating to the Loan Parties and the First
Amendment as the Administrative Agent may request and otherwise in form and
substance satisfactory to the Administrative Agent.

g.The Administrative Agent, the Increase Lenders and the other Lenders shall
have received all fees and other amounts due and payable on or prior to the
Increase Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrowers hereunder, and including fees and expenses of counsel to
the Administrative Agent.

h.The Administrative Agent, the Increase Lenders and the other Lenders shall
have received (i) all documentation and other information reasonably requested
by them under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, and (ii) such other documents and
instruments as are customary for transactions of this type or as they may
reasonably request.

i.The Administrative Agent, the Increase Lenders and the other Lenders
acknowledge that in addition to satisfaction of the above conditions, (a) this
First Amendment shall not be effective and shall not amend the Credit Agreement
unless and until the Company has provided the Administrative Agent with written
notice that the conditions precedent to the closing of the Project Fiji
Acquisition have been satisfied to the Company’s satisfaction and (b) the
satisfaction of the foregoing conditions precedent will occur prior to the
Company’s or Altra B.V.’s request for funding from the Revolving Commitments of
all or a portion of the purchase price for the Project Fiji Acquisition.

9

 

--------------------------------------------------------------------------------

 

15.Legal Fees.  The Company agrees to promptly pay, upon receiving an invoice
therefor, all fees, charges and disbursements of Goulston & Storrs, PC, counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in connection with this First Amendment.

16.Ticking Fee.  The Company shall pay to the Administrative Agent for the
account of each Increase Lender, a ticking fee (the “Ticking Fee”) equal to (i)
(A) 0.30% (30 basis points) per annum, from the 45th day after the date of this
First Amendment (the “Execution Date”) through and including the 119th day after
the Execution Date, and (B) 2.00% (200 basis points) per annum, from and after
the 120th day after the Execution Date, in each case, multiplied (ii) by the
daily unused portion of each Increase Lender’s portion of the Revolver Increase,
which Ticking Fee shall commence to accrue on the 45th day after the Execution
Date and continue to accrue until the earlier of (x) the Increase Effective
Date, (y) the termination or expiration of the new commitments in connection
with the Revolver Increase, and (z) the expiration of the Increase Availability
Period, and shall be due and payable monthly in arrears.

17.Representations and Warranties.  The Borrowers represent and warrant to the
Administrative Agent and the Lenders as follows:

(a)The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within each Loan Party’s corporate
powers, (ii) have been duly authorized by all necessary corporate and, if
required, stockholder action, (iii) been duly executed and delivered by each
Loan Party, (iv) do not and will not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other Person, (v) do not and will not violate any applicable law, rule or
regulation of any Governmental Authority or any the charter, by-laws or other
organizational documents of any Borrower or any Subsidiary, and (vi) do not and
will not conflict with or result in any material breach or contravention of, or
the creation of any material Lien under, or require any material payment to be
made under (A) any material Contractual Obligation to which any Borrower or any
Subsidiary is a party or affecting any Borrower or any Subsidiary or the
properties of any Borrower or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Borrower or any Subsidiary or the properties of any Borrower or any
of its Subsidiaries is subject.

(b)This First Amendment has been duly executed and delivered by each Loan Party
that is party hereto and constitutes a legal, valid and binding obligation of
each Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c)The representations and warranties made by the Loan Parties in the Loan
Documents are true and correct in all material respects (or in all respects if
the applicable representation or warranty is already qualified by concepts of
materiality) on and as of the date hereof, as though made on the date hereof.

10

 

--------------------------------------------------------------------------------

 

(d)After giving effect to this First Amendment, no Default or Event of Default
has occurred and is continuing.

18.Ratification, etc.  Except as expressly amended by this First Amendment, the
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect.  This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.

19.Reaffirmation of Guarantee.  (a) Each Domestic Borrower hereby reaffirms its
guarantee contained in Article X of the Credit Agreement of the payment when and
as due of the Secured Obligations of each other Loan Party, and acknowledges and
agrees that such guarantee is and shall remain in full force and effect after
giving effect to this First Amendment.  (b) In addition, each Subsidiary
Guarantor hereby reaffirms its guarantee contained in the Guarantee Agreement of
the payment when and as due of all the Obligations and other obligations as
provided in the Guarantee Agreement, and acknowledges and agrees that such
guarantee is and shall remain in full force and effect after giving effect to
this First Amendment.

20.GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

21.Counterparts.  This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this First Amendment by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this First Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as a sealed instrument as of the date first set
forth above.

 

 

BORROWERS:

 

 

 

ALTRA INDUSTRIAL MOTION CORP.

 

 

 

 

 

By:

/s/ Todd Patriacca

 

 

Name: Todd Patriacca

 

 

Title: VP Finance, Corporate Controller, Treasurer

 

 

 

 

 

 

 

ALTRA INDUSTRIAL MOTION

 

NETHERLANDS B.V.

 

 

 

 

 

 

 

By:

/s/ J.P.V.G Visser

 

 

Name: J.P.V.G. Visser

 

 

Title:

 

 

 

 

 

 

 

By:

/s/ Carl R Christenson

 

 

Name: Carl R. Christenson

 

 

Title: Managing Director

 

 

 

Signature Pages to First Amendment to Credit Agreement (JPM/Altra Industrial
Motion)

--------------------------------------------------------------------------------

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

WARNER ELECTRIC INTERNATIONAL HOLDING, INC

 

BOSTON GEAR LLC

 

BAUER GEAR MOTOR LLC

 

WARNER ELECTRIC TECHNOLOGY LLC

 

INERTIA DYNAMICS, LLC

 

WARNER ELECTRIC LLC

 

AMERIDRIVES INTERNATIONAL, LLC

 

KILIAN MANUFACTURING CORPORATION

 

FORMSPRAG LLC

 

NUTTALL GEAR L L C

 

TB WOOD’S CORPORATION

 

TB WOOD’S INCORPORATED

 

 

 

 

 

By:

/s/ Todd Patriacca

 

Name:

Todd Patriacca

 

Title:

Treasurer

 

 

 

Signature Pages to First Amendment to Credit Agreement (JPM/Altra Industrial
Motion)

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as an increase Lender and as a Lender

 

 

 

 

 

By:

/s/ Peter M. Killea

 

 

Name: Peter M. Killea

 

 

Title: Executive Director

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian P. Fox

 

 

Name: Brian P. Fox

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO, N.A.,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert T. P. Storer

 

 

Name: Robert T. P. Storer

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Citibank, N.A,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Marina E. Grossi

 

 

Name: Marina E. Grossi

 

 

Title: Senior Vice President

 

 

 

Signature Pages to First Amendment to Credit Agreement (JPM/Altra Industrial
Motion)

--------------------------------------------------------------------------------

 

 

 

Citizens Bank, N.A.,

 

as an Increase Lender and as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Aigler

 

 

Name: Elizabeth Aigler

 

 

Title: Officer

 

 

 

 

 

 

 

TD BANK, N.A.,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan Garson

 

 

Name: Alan Garson

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

HSBC Bank USA, N.A.,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Zhiyan Zeng

 

 

Name: Zhiyan Zeng

 

 

Title: Vice President

 

 

 

 

 

 

 

PEOPLES UNITED BANK, N.A.,

 

as an Increase Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Hazard

 

 

Name: Robert Hazard

 

 

Title: Senior Vice President

 

 

 

Signature Pages to First Amendment to Credit Agreement (JPM/Altra Industrial
Motion)

--------------------------------------------------------------------------------

 

 

 

US Bank National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Kenneth R. Fieler

 

 

Name: Kenneth R. Fieler

 

 

Title: Vice President

 

 

 

 

 

 

 

WEBSTER BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name: Raymond C. Hoefling

 

 

Title: Senior Vice President

 

 

 

Signature Pages to First Amendment to Credit Agreement (JPM/Altra Industrial
Motion)

--------------------------------------------------------------------------------

Annex 1

Increase Lenders

 

Increase Lender

Revolving Commitment

(Portion of Revolver Increase)

JPMorgan Chase Bank, N.A.  

$13,000,000

Wells Fargo Bank, N.A.

$13,000,000

KeyBank National Association

$13,000,000

Citibank, N.A.

$8,000,000

Citizens Bank, N.A.

$8,000,000

TD Bank, N.A.

$8,000,000

HSBC Bank USA, N.A.

$4,000,000

Peoples United Bank, N.A.

$8,000,000

 

 

 

Annex 1 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

Annex 2

Schedule 2.01

 

Revolving Commitments

 

Lender

Revolving Commitment

Applicable Percentage (Revolving Commitment)

JPMorgan Chase Bank, N.A.

$71,500,000

16.823529411%

Wells Fargo Bank, N.A.

$71,500,000

16.823529411%

KeyBank National Association

$71,500,000

16.823529411%

Citibank, N.A.

$39,500,000

9.294117647%

Citizens Bank, N.A.

$39,500,000

9.294117647%

TD Bank, N.A.

$39,500,000

9.294117647%

HSBC Bank USA, N.A.

$24,000,000

5.647058823%

Peoples United Bank, N.A.

$28,000,000

6.588235294%

US Bank National Association

$20,000,000

4.705882352%

Webster Bank, N.A.

$20,000,000

4.705882352%

Total

$425,000,000.00

100.00%

 

Annex 2 to First Amendment to Credit Agreement